DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Allowable Subject Matter
	Claim(s) 8-12 and 17-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if amended to overcome the objection, interpretation, and rejection set forth below and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant's arguments filed 12/30/2020 with respect to claim(s) 1, 13, 19, and 20 have been considered but are moot in view of the new ground(s) of rejection in view of new references Mehrabanzad et al. (US 2016/0330749 A1) (cited in IDS) and Bajic et al. (US 2006/0268834 A1) and previously cited reference Mizukoshi et al. (US 2012/0196600 A1) for claims 1 and 20 and new Mehrabanzad et al. (US 2016/0330749 A1) (cited in IDS) and Bajic et al. (US 2006/0268834 A1) and previously cited references Chandramouli et al. (US 2017/0034749 A1) and Mizukoshi et al. (US 2012/0196600 A1) for claims 13 and 19.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrabanzad et al. (US 2016/0330749 A1) in view of Mizukoshi et al. (US 2012/0196600 A1) and Bajic et al. (US 2006/0268834 A1).

Regarding claim 1, Mehrabanzad discloses An access point (AP) (Figs. 3-4: AP 2110), comprising:
a memory storing instructions for execution by a processor ([0053]: memory in AP 2110. [0030]: AP 2110 comprises software program configured to implement functions); and
at least one processor configured to execute the instructions to provide (Fig. 5A, [0051]: processor core 502 of AP 2110):
a set of one or more base-station functions configured to connect a user equipment (UE) to the AP over a wireless communication interface ([0030], [0064], [0066]: AP executes a set of one or more base-station functions for use by UE, i.e., to receive information from UE, by implementing air interface layers and radio access layer. [0032]: UE connects wirelessly to AP 2110); and
a set of one or more core-network functions configured to provide services to the UE ([0030], [0064]: AP executes a set of one or more core-network functions, such as EPC functions. [0034]: EPC functions include functions of PCRF. [0004]: PCRF manages users, applications, and network resources).
Mehrabanzad does not disclose wherein the AP implements an Internet Protocol (IP) address allocation to the UE by using at least one Dynamic Host Configuration Protocol (DHCP) server that is external to the AP, and wherein the AP further includes a layer 2 virtualized switch, wherein the layer 2 virtualized switch is configured to make a request to the at least one DHCP server for the IP address allocation to the UE.
However, Mizukoshi discloses wherein the AP implements an Internet Protocol (IP) address allocation to the UE by using at least one Dynamic Host Configuration Protocol (DHCP) server that is external to the AP ([0059]: H(e)NB 1A uses IEEE802.11 series standard (=access point with base-station functions). [0067]: H(e)NB 1A transmits an IP address assignment request (DHCP request) to a DHCP server to acquire an IP address of the UE 2. [0066], [0104]: DHCP server may be external, i.e., in a different subnet from that of the H(e)NB 1A), 
wherein the AP further includes a [placeholder], wherein the [placeholder] is configured to make a request to the at least one DHCP server for the IP address allocation to the UE (Fig. 6, [0077], [0080], [0089]: H(e)NB 1A includes an address management unit 15 (=placeholder) that transmits a DHCP request to the DHCP server in order to acquire an IP address of the UE 2 from a DHCP response).

Doing so allows the H(e)NB 1A to acquire the IP address of the UE from a MAC address of the UE2 (Mizukoshi: [0066]-[0067]).
Mehrabanzad in view of Mizukoshi does not disclose the address management unit 15 is a layer 2 virtualized switch.
However, Bajic discloses a layer 2 virtualized switch ([0105]: wireless router 312 comprises a home virtual wireless switch. [0106]: wireless router 312 comprises ports connected to DHCP servers. [0118]: home virtual wireless switch pass DHCP request to DHCP server so that the DHCP server reassigns IP address to the client. [0046]: switch performs layer 2 and layer 3 functions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the address management unit in the modified AP, as taught by Mehrabanzad in view of Mizukoshi, to be a home virtual wireless witch that is configured to pass DHCP request to a DHCP server for reassigning IP address to a client, as taught by Bajic.
Doing so allows the home virtual wireless switch to determine that the client is associated with a visited virtual wireless switch after passing the DHCP request to the DHCP server and forwarding the DHCP response to the visited virtual wireless switch and the client (Bajic: [0118]).

Regarding claims 2, Mehrabanzad in view of Mizukoshi and Bajic discloses all features of claims 1 as outlined above. 
Mehrabanzad discloses in Fig. 3 multiple APs 2110 with another set of one or more base-station functions and another set of one or more core-network functions ([0030], [0064], [0066]: .
Mehrabanzad does not disclose wherein the IP address allocated to the UE does not change when the UE is handed over to another AP.
However, Mizukoshi further discloses wherein the IP address allocated to the UE does not change when the UE is handed over to another AP ([0101]: UE 2 can handover from H(e)NB 1A to H(e)NB 1B and maintain the same IP address. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Mehrabanzad, to maintain the same IP address when handing over to another H(e)NB, as taught by Mizukoshi. 
Doing so avoids extension of communication path (Mizukoshi: [0101]).

Regarding claim 20, Mehrabanzad discloses An access point (AP) (Figs. 3-4: AP 2110), comprising:
a memory storing instructions for execution by a processor ([0053]: memory in AP 2110. [0030]: AP 2110 comprises software program configured to implement functions); and
at least one processor configured to execute the instructions to provide (Fig. 5A, [0051]: processor core 502 of AP 2110):
a set of one or more base-station functions configured to connect a user equipment (UE) to the AP over a wireless communication interface ([0030], [0064], [0066]: AP executes a set of one or more base-station functions for use by UE, i.e., to receive information from UE, by implementing air interface layers and radio access layer. [0032]: UE connects wirelessly to AP 2110); and
a set of one or more core-network functions configured to provide services to the UE ([0030], [0064]: AP executes a set of one or more core-network functions, such as EPC functions. [0034]: EPC , wherein the set of one or more core-network functions are implemented in a control plane and a user plane and include a mobility management function (MMF) and an optimized packet function (OPF) ([0034]: core network functions such as EPC functions 2114A includes MMF and OPF. [0051]: MMF and OPF may be implemented using control plane and user plane), wherein the control plane and the user plane perform at least one of a periodic Tracking Area Update (TAU) tracking or a paging or service request for the UE ([0045]: MMF receives tracking area identity from eNodeB function 2112A. [0051]: MMF and OPF may be implemented using control plane and user plane. [0048]: cloud platform provides paging optimization service. [0050]: control plane is used to communicate with services on cloud platform and user plane is used to communicate with eNodeB).
Mehrabanzad does not disclose wherein the AP implements an Internet Protocol (IP) address allocation to the UE by using at least one Dynamic Host Configuration Protocol (DHCP) server that is external to the AP, and wherein the AP further includes a layer 2 virtualized switch, wherein the layer 2 virtualized switch is configured to make a request to the at least one DHCP server for the IP address allocation to the UE.
However, Mizukoshi discloses wherein the AP implements an Internet Protocol (IP) address allocation to the UE by using at least one Dynamic Host Configuration Protocol (DHCP) server that is external to the AP ([0067]: H(e)NB 1A transmits an IP address assignment request (DHCP request) to a DHCP server to acquire an IP address of the UE 2. [0066], [0104]: DHCP server may be external, i.e., in a different subnet from that of the H(e)NB 1A. [0059]: H(e)NB 1A uses IEEE802.11 series standard (=access point with base-station functions)), 
wherein the AP further includes a [placeholder], wherein the [placeholder] is configured to make a request to the at least one DHCP server for the IP address allocation to the UE (Fig. 6, .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AP, as taught by Mehrabanzad, to include an address management unit to acquire IP address of the UE by transmitting a DHCP request to the DHCP server, as taught by Mizukoshi.
Doing so allows the H(e)NB 1A to acquire the IP address of the UE from a MAC address of the UE2 (Mizukoshi: [0066]-[0067]).
Mehrabanzad in view of Mizukoshi does not disclose the address management unit 15 is a layer 2 virtualized switch.
However, Bajic discloses a layer 2 virtualized switch ([0105]: wireless router 312 comprises a home virtual wireless witch. [0106]: wireless router 312 comprises ports connected to DHCP servers. [0118]: home virtual wireless switch pass DHCP request to DHCP server so that the DHCP server reassigns IP address to the client. [0046]: switch performs layer 2 and layer 3 functions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the address management unit in the modified AP, as taught by Mehrabanzad in view of Mizukoshi, to be a home virtual wireless witch that is configured to pass DHCP request to a DHCP server for reassigning IP address to a client, as taught by Bajic.
Doing so allows the home virtual wireless switch to determine that the client is associated with a visited virtual wireless switch after passing the DHCP request to the DHCP server and forwarding the DHCP response to the visited virtual wireless switch and the client (Bajic: [0118]).

	Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrabanzad et al. (US 2016/0330749 A1) in view of Mizukoshi et al. (US 2012/0196600 A1), Bajic et al. (US 2006/0268834 A1), Jeong et al. (US 2017/0164286 A1) and Shaw et al. (US 2014/0141743 A1).
Regarding claims 4, Mehrabanzad in view of Mizukoshi and Bajic discloses all features of claims 1 as outlined above. 
While Mehrabanzad discloses in [0034] the AP has core network functions such as EPC functions 2114A including MMF that performs a subset of functions of an MME, Mehrabanzad in view of Mizukoshi and Bajic does not disclose wherein the AP communicates IP address to a cloud service, wherein the cloud service stores the IP address in a database table comprising a set of identities (IDs) associated with the UE. 
However, Jeong discloses wherein the AP communicates IP address to a [placeholder], wherein the [placeholder] stores the IP address in a database table comprising a set of identities (IDs) associated with the UE ([0091]: MME 420 sends the HSS 430 (=placeholder) information regarding identifiers and the IP address of the UE 410 and the HSS 420 stores the information from the MME 420. Note: a database table is implied because the HSS 430 is capable of storing the identifiers and the IP address of the UE 410). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the AP that has functions of an MME, as taught by Mehrabanzad, to perform the functions of the MME, as taught by Jeong.
Doing so allows the MME to provide various information to the HSS for storing so that when the information is requested or when the state of the UE changes, the HSS can send a portion of the stored information in response to the request (Jeong: [0091]).
Mehrabanzad in view of Mizukoshi, Bajic, and Jeong does not disclose the HSS is a cloud service.
cloud service ([0087]: intelligent HS 218 includes data usage 220 for cloud services).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the HSS, as taught by Mehrabanzad in view of Jeong, to be an intelligent HSS providing cloud services, as taught by Shaw.
Doing so provides an HSS that performs functions customary to an HSS and additional functions, such as cloud services (Shaw: [0087]).

Regarding claims 5, Mehrabanzad in view of Mizukoshi, Bajic, Jeong, and Shaw discloses all features of claims 4 as outlined above. 
Mehrabanzad further discloses wherein the set of one or more base-station functions are one or more eNodeB functions, wherein the set of one or more core-network functions are one or more or all Evolved Packet Core (EPC) functions ([0030]: base-station-function is eNodeB functions 2112A-B and core-network function is EPC functions 2114A-B).

Regarding claims 6, Mehrabanzad in view of Mizukoshi, Bajic, Jeong, and Shaw discloses all features of claims 5 as outlined above. 
Mehrabanzad further discloses wherein the set of one or more core-network functions include a mobility management function (MMF) and an optimized packet function (OPF), wherein the MMF is configured to perform at least a subset of functions of a mobility management entity (MME), wherein the OPF is configured to perform at least a subset of functions of a Serving Gateway (SG-W) node or a packet-data gateway (PGW) node ([0034]: core network functions such as EPC functions 2114A includes MMF and OPF, wherein MMF performs a subset of functions of MME, and OPF performs a subset of functions of SG-W or PGW).

Regarding claims 7, Mehrabanzad in view of Mizukoshi, Bajic, Jeong, and Shaw discloses all features of claims 6 as outlined above. 
Mehrabanzad further discloses wherein the AP allocates the IP address to the UE as part of a UE attach process ([0045]: AP 2110 provides the UE 2120A with the IP address during an attach procedure).
Mehrabanzad does not disclose wherein during the attach process, the MMF sends a UE information request to the cloud service with IMSI as a parameter and receives a UE MAC address in response, wherein the MMF sends the UE MAC address to the OPF.
However, Mizukoshi further discloses wherein during the attach process, the MMF sends a UE information request to the [placeholder] with IMSI as a parameter and receives a UE MAC address in response, wherein the MMF sends the UE MAC address to the OPF (Fig. 8, [0093]-[0095]: during attach procedure, the MME 53 (=MMF) sends location update request including IMSI to the HSS 54 and receives subscriber information including MAC address of the UE2 as a response (steps S105-S106). Then the MME 53 selects an appropriate P-GW (=OPF) and performs default bearer setting with the selected P-GW using the MAC address of the UE2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the AP that has functions of an MME, as taught by Mehrabanzad, to perform the functions of the MME, as taught by Mizukoshi.
Doing so provides an attach procedure where the MME takes the initiative (Mizukoshi: [0093]).
Mehrabanzad in view of Mizukoshi, Bajic, and Jeong does not disclose the HSS is a cloud service.
However, Shaw discloses the HSS provides cloud service ([0087]: intelligent HS 218 includes data usage 220 for cloud services).

Doing so provides an HSS that performs functions customary to an HSS and additional functions, such as cloud services (Shaw: [0087]).

	Claim(s) 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrabanzad et al. (US 2016/0330749 A1) in view of Chandramouli et al. (US 2017/0034749 A1), Mizukoshi et al. (US 2012/0196600 A1), and Bajic et al. (US 2006/0268834 A1).

Regarding claim 13, Mehrabanzad discloses A first access point (AP) (Figs. 3-4: AP 2110), comprising:
a memory storing instructions for execution by a processor ([0053]: memory in AP 2110. [0030]: AP 2110 comprises software program configured to implement functions); and
at least one processor configured to execute the instructions to provide (Fig. 5A, [0051]: processor core 502 of AP 2110):
a set of one or more first base-station functions configured to connect a user equipment (UE) to the first AP over a wireless communication interface ([0030], [0064], [0066]: AP executes a set of one or more base-station functions for use by UE, i.e., to receive information from UE, by implementing air interface layers and radio access layer. [0032]: UE connects wirelessly to AP 2110); and
a set of one or more first core-network functions configured to provide services to the UE ([0030], [0064]: AP executes a set of one or more core-network functions, such as EPC functions. [0034]: EPC functions include functions of PCRF. [0004]: PCRF manages users, applications, and , wherein the set of one or more first core-network functions include a first mobility management function (MMF) and a first optimized packet function (OPF) ([0034]: core network functions such as EPC functions 2114A includes MMF and OPF, wherein MMF performs a subset of functions of MME, and OPF performs a subset of functions of SG-W or PGW).
Mehrabanzad does not disclose wherein the first MMF and the first OPF are configured to perform a handover of the UE to a second AP, and wherein the first AP implements an Internet Protocol (IP) address allocation to the UE by using at least one Dynamic Host Configuration Protocol (DHCP) server that is external to the first AP, and wherein the first AP further includes a layer 2 virtualized switch, wherein the layer 2 virtualized switch is configured to make a request to the at least one DHCP server for the IP address allocation to the UE.
However, Chandramouli discloses wherein the first MMF and the first OPF are configured to perform a handover of the UE to a second AP ([0064]: MME (=MMF) is a main control node for core network and features of MME may include choice of SGW (=OPF) for a UE and intra-LTE handover. [0094]: 5G AP(s). [0115]: MME determines inter RAT handover is required. Note: Chandramouli discloses in [0061] that functions described below this paragraph can be combined. [0064] discloses functions for MME. [0066] discloses functions for SGW).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the AP that has functions of MME and SG-W, as taught by Mehrabanzad, to perform the functions of the MME and SGW for intra-LTE handover between 5G APs, as taught by Chandramouli.
Doing so allows for interworking and seamless service continuity between bearer-less networks and bearer-based networks (Chandramouli: [0076]).
Mehrabanzad in view of Chandramouli does not disclose wherein the first AP implements an Internet Protocol (IP) address allocation to the UE by using at least one Dynamic Host Configuration Protocol (DHCP) server that is external to the first AP, and wherein the first AP further includes a layer 2 virtualized switch, wherein the layer 2 virtualized switch is configured to make a request to the at least one DHCP server for the IP address allocation to the UE
However, Mizukoshi discloses wherein the first AP implements an Internet Protocol (IP) address allocation to the UE by using at least one Dynamic Host Configuration Protocol (DHCP) server that is external to the first AP ([0059]: H(e)NB 1A uses IEEE802.11 series standard (=access point with base-station functions). [0067]: H(e)NB 1A transmits an IP address assignment request (DHCP request) to a DHCP server to acquire an IP address of the UE 2. [0066], [0104]: DHCP server may be external, i.e., in a different subnet from that of the H(e)NB 1A), 
wherein the first AP further includes a [placeholder], wherein the [placeholder] is configured to make a request to the at least one DHCP server for the IP address allocation to the UE (Fig. 6, [0077], [0080], [0089]: H(e)NB 1A includes an address management unit 15 (=placeholder) that transmits a DHCP request to the DHCP server in order to acquire an IP address of the UE 2 from a DHCP response).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AP, as taught by Mehrabanzad, to include an address management unit to acquire IP address of the UE by transmitting a DHCP request to the DHCP server, as taught by Mizukoshi.
Doing so allows the H(e)NB 1A to acquire the IP address of the UE from a MAC address of the UE2 (Mizukoshi: [0066]-[0067]).
Mehrabanzad in view of Mizukoshi does not disclose the address management unit 15 is a layer 2 virtualized switch.
However, Bajic discloses a layer 2 virtualized switch ([0105]: wireless router 312 comprises a home virtual wireless witch. [0106]: wireless router 312 comprises ports connected to DHCP servers. .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the address management unit in the modified AP, as taught by Mehrabanzad in view of Mizukoshi, to be a home virtual wireless witch that is configured to pass DHCP request to a DHCP server for reassigning IP address to a client, as taught by Bajic.
Doing so allows the home virtual wireless switch to determine that the client is associated with a visited virtual wireless switch after passing the DHCP request to the DHCP server and forwarding the DHCP response to the visited virtual wireless switch and the client (Bajic: [0118]).

Regarding claims 14, Mehrabanzad in view of Chandramouli, Mizukoshi, and Bajic discloses all features of claims 13 as outlined above. 
Mehrabanzad does not disclose, but Chandramouli further discloses wherein the handover is an X2 handover ([0127]: X2 handover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform handover, as taught by Mehrabanzad in view of Chandramouli, as X2 handover, as taught by Chandramouli.
Doing so allows for interworking and seamless service continuity between bearer-less networks and bearer-based networks (Chandramouli: [0076]). 

Regarding claim 19, Mehrabanzad discloses A first access point (AP) (Figs. 3-4: AP 2110), comprising:
a memory storing instructions for execution by a processor ([0053]: memory in AP 2110. [0030]: AP 2110 comprises software program configured to implement functions); and
at least one processor configured to execute the instructions to provide (Fig. 5A, [0051]: processor core 502 of AP 2110):
a set of one or more first base-station functions configured to connect a user equipment (UE) to the first AP over a wireless communication interface ([0030], [0064], [0066]: AP executes a set of one or more base-station functions for use by UE, i.e., to receive information from UE, by implementing air interface layers and radio access layer. [0032]: UE connects wirelessly to AP 2110); and
a set of one or more first core-network functions configured to provide services to the UE ([0030], [0064]: AP executes a set of one or more core-network functions, such as EPC functions. [0034]: EPC functions include functions of PCRF. [0004]: PCRF manages users, applications, and network resources), wherein the set of one or more first core-network functions include a first mobility management function (MMF) and a first optimized packet function (OPF) ([0034]: core network functions such as EPC functions 2114A includes MMF and OPF, wherein MMF performs a subset of functions of MME, and OPF performs a subset of functions of SG-W or PGW).
Mehrabanzad does not disclose wherein the first MMF and the first OPF are configured to establish an X2 interface within a second AP by performing discovery using a cloud service, a Domain Name System (DNS) or a static configuration, and wherein the first AP implements an Internet Protocol (IP) address allocation to the UE by using at least one Dynamic Host Configuration Protocol (DHCP) server that is external to the first AP, and wherein the first AP further includes a layer 2 virtualized switch, wherein the layer 2 virtualized switch is configured to make a request to the at least one DHCP server for the IP address allocation to the UE.
However, Chandramouli discloses wherein the first MMF and the first OPF are configured to establish an X2 interface within a second AP by performing discovery using a cloud service, a Domain Name System (DNS) or a static configuration ([0064]: MME (=MMF) is a main control node SGW (=OPF) for a UE and intra-LTE handover. [0094]: 5G AP(s). [0115]: MME determines inter RAT handover is required. [0127]: X2 handover. [0111]: handover can be initiated by UE or network (=static configuration). [0111]: handover can be initiated by UE or network (=static configuration). Note: Chandramouli discloses in [0061] that functions described below this paragraph can be combined. [0064] discloses functions for MME. [0066] discloses functions for SGW).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the AP that has functions of MME and SG-W, as taught by Mehrabanzad, to perform the functions of the MME and SGW for intra-LTE handover between 5G APs, as taught by Chandramouli.
Doing so allows for interworking and seamless service continuity between bearer-less networks and bearer-based networks (Chandramouli: [0076]).
Mehrabanzad in view of Chandramouli does not disclose wherein the first AP implements an Internet Protocol (IP) address allocation to the UE by using at least one Dynamic Host Configuration Protocol (DHCP) server that is external to the first AP, and wherein the first AP further includes a layer 2 virtualized switch, wherein the layer 2 virtualized switch is configured to make a request to the at least one DHCP server for the IP address allocation to the UE
However, Mizukoshi discloses wherein the first AP implements an Internet Protocol (IP) address allocation to the UE by using at least one Dynamic Host Configuration Protocol (DHCP) server that is external to the first AP ([0059]: H(e)NB 1A uses IEEE802.11 series standard (=access point with base-station functions). [0067]: H(e)NB 1A transmits an IP address assignment request (DHCP request) to a DHCP server to acquire an IP address of the UE 2. [0066], [0104]: DHCP server may be external, i.e., in a different subnet from that of the H(e)NB 1A), 
wherein the first AP further includes a [placeholder], wherein the [placeholder] is configured to make a request to the at least one DHCP server for the IP address allocation to the UE (Fig. 6, [0077], [0080], [0089]: H(e)NB 1A includes an address management unit 15 (=placeholder) that transmits a DHCP request to the DHCP server in order to acquire an IP address of the UE 2 from a DHCP response).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AP, as taught by Mehrabanzad, to include an address management unit to acquire IP address of the UE by transmitting a DHCP request to the DHCP server, as taught by Mizukoshi.
Doing so allows the H(e)NB 1A to acquire the IP address of the UE from a MAC address of the UE2 (Mizukoshi: [0066]-[0067]).
Mehrabanzad in view of Mizukoshi does not disclose the address management unit 15 is a layer 2 virtualized switch.
However, Bajic discloses a layer 2 virtualized switch ([0105]: wireless router 312 comprises a home virtual wireless witch. [0106]: wireless router 312 comprises ports connected to DHCP servers. [0118]: home virtual wireless switch pass DHCP request to DHCP server so that the DHCP server reassigns IP address to the client. [0046]: switch performs layer 2 and layer 3 functions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the address management unit in the modified AP, as taught by Mehrabanzad in view of Mizukoshi, to be a home virtual wireless witch that is configured to pass DHCP request to a DHCP server for reassigning IP address to a client, as taught by Bajic.
Doing so allows the home virtual wireless switch to determine that the client is associated with a visited virtual wireless switch after passing the DHCP request to the DHCP server and forwarding the DHCP response to the visited virtual wireless switch and the client (Bajic: [0118]).

	Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrabanzad et al. (US 2016/0330749 A1) in view of Chandramouli et al. (US 2017/0034749 A1), Mizukoshi et al. (US 2012/0196600 A1), Bajic et al. (US 2006/0268834 A1), Jeong et al. (US 2017/0164286 A1) and Shaw et al. (US 2014/0141743 A1).

Regarding claims 15, Mehrabanzad in view of Chandramouli, Mizukoshi, and Bajic discloses all features of claims 14 as outlined above. 
While Mehrabanzad discloses in [0034] the AP has core network functions such as EPC functions 2114A including MMF that performs a subset of functions of an MME, Mehrabanzad does not disclose wherein the first AP communicates an IP address of the UE to a cloud service, wherein the cloud service stores the IP address in a database table comprising a set of identities (IDs) associated with the UE, wherein the IP address of the UE does not change during the handover to the second AP. 
However, Jeong discloses wherein the first AP communicates an IP address of the UE to a [placeholder], wherein the [placeholder] stores the IP address in a database table comprising a set of identities (IDs) associated with the UE ([0091]: MME 420 sends the HSS 430 (=placeholder) information regarding identifiers and the IP address of the UE 410 and the HSS 420 stores the information from the MME 420. Note: a database table is implied because the HSS 430 is capable of storing the identifiers and the IP address of the UE 410). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the AP that has functions of an MME, as taught by Mehrabanzad, to perform the functions of the MME, as taught by Jeong.

Mehrabanzad in view of Chandramouli, Mizukoshi, Bajic, and Jeong does not disclose the HSS is a cloud service.
However, Shaw discloses the HSS provides cloud service ([0087]: intelligent HS 218 includes data usage 220 for cloud services).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the HSS, as taught by Mehrabanzad in view of Jeong, to be an intelligent HSS providing cloud services, as taught by Shaw.
Doing so provides an HSS that performs functions customary to an HSS and additional functions, such as cloud services (Shaw: [0087]).
Mehrabanzad does not disclose wherein the IP address of the UE does not change during the handover to the second AP.
However, Mizukoshi further discloses wherein the IP address allocated to the UE does not change when the UE is handed over to another AP ([0101]: UE 2 can handover from H(e)NB 1A to H(e)NB 1B and maintain the same IP address. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Mehrabanzad, to maintain the same IP address when handing over to another H(e)NB, as taught by Mizukoshi. 
Doing so avoids extension of communication path (Mizukoshi: [0101]).

Regarding claims 16, Mehrabanzad in view of Chandramouli, Mizukoshi, Bajic, Jeong, and Shaw discloses all features of claims 15 as outlined above. 
wherein the set of one or more first base-station functions include a first eNodeB function ([0030]: base-station-function is eNodeB function 2112A), wherein the set of one or more second base-station functions include a second eNodeB function ([0030]: base-station-function is eNodeB function 2112B), wherein the first MMF and a second MMF are configured to perform at least a subset of functions of a mobility management entity (MME) ([0034]: core network functions such as EPC functions 2114A and 2114B includes MMF (=first MMF and second MMF), wherein MMF performs a subset of functions of MME), wherein the first OPF and a second OPF are configured to perform at least a subset of functions of an SG-W node or a PGW node ([0034]: core network functions such as EPC functions 2114A and 2114B includes OPF (=first OPF and second OPF), wherein and OPF performs a subset of functions of SG-W or PGW).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/T.H.N./Examiner, Art Unit 2478      

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478